DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: clarifying the equivalency of “mold sector” in Claim 4 and [0010] of pre-grant publication with angular sectors in specification starting in [0047] of pre-grant publication and so forth.

Claim Objections
Claims 1 and 11 is objected to because of the following informalities:  
Regarding Claim 1, “the maximum dimension” in Line 9 should be “a maximum dimension”.
Regarding Claim 11, “at flow temperature” in Line 6 should be “at a flow temperature”; “upper portion from the mold” in Line 10 should be “upper portion of the mold”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 11 recite the limitation "the blank" in Line 6 (Claim 7) and Line 10 (Claim 11).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (GB-904817-A), and further in view of Pujol et al (US-4990172-A).

Regarding Claim 1, 3, and 6, Hofbauer teaches of an invention relating to the manufacture of stemmed glass receptacle made in a press mold by means of a press mandrel in a single working operation (p. 1 Line 14-17) that comprises a press mold of two-part main piece a (plurality of parts of the lower portion) and a ring b (one-piece) (p. 1 Line 51-53). Hofbauer teaches of placing hot glass mass in the press mold and pressing the glass into the receptacle pattern while the blank is hot (p.1 Line 72-82), reading on a flow temperature. 
In another embodiment of their invention, Hofbauer specifies the stem portion (lower postion) is moulded in a divided base piece o, shown in Fig. 3 (p. 2 Line 5-7). Hofbauer is silent on the translation to separate the mold. In related press molding glass article art, Pujol teaches of a machine for pressing glass into article shapes in a split mold that opens and closes the mold (Col. 1 Line 58-63) done by cylinder 7 and 7’ and articulated connecting rod 8 and 8’ (Col. 2 Line 47-51, Fig. 2 and 3) which is in a plane normal to the plunger 12 axis illustrated in the figures. It would be obvious to one of ordinary skill in the art at the time of invention to move the two lower mold parts in a plane normal to the pressing punch to mold and demold the lower portion.
	Hofbauer does not explicitly teach the upper portion be upwardly flared or the upper portion having a minimum dimension greater than a maximum dimension of the lower portion. Hofbauer discusses changing the shape of the mold to accommodate different drinking edges (reading on upwardly flared upper portion) or champagne glass stems with no taper (reading on equal dimensions capable of passing into the upper portion in translation along the first axis) (p. 1 Line 56-69).
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding Claim 4, according to modified Hofbauer of Claim 1, Hofbauer teaches of mold a being a two-part piece (p. 1 Line 52) and in another embodiment, the lower portion of the mold is a divided base piece o (p. 2 Line 5-7), both reading on mold sector.

Regarding Claim 5, according to modified Hofbauer of Claim 1, Hofbauer teaches in an additional embodiment of base piece q in Fig. 4 (p. 2 Line 14-20), reading on lateral, annular protrusion. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Regarding Claim 7 and 8, according to modified Hofbauer of Claim 1, Pujol teaches of cylinder 7 and 7’ and articulated connecting rod 8 and 8’ that control the opening and closing mechanism of the mold (Col. 2 Line 47-51) to create a surface, reading on an actuator acting on the lower portion mold parts to move from a clamped and an apart position.

Regarding Claim 11, according to modified Hofbauer of Claim 1, Hofbauer teaches of a method for manufacturing stemmed glass comprising press mold a-b with a closed bottom (Fig. 1) and the lower mold comprises a two-part piece (p. 1 Line 51-53); hot glass mass is placed in the mold and a press .


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (GB-904817-A) and further in view of Pujol et al (US-4990172-A) as applied to claim 1 above, and further in view of Dunbar (US-1603524-A).
Regarding Claim 2 and 10, according to modified Hofbauer of Claim 1, Pujol discusses air cooling means in the cavity of the molded article downstream of the blank mold (Col. 2 Line 16-20). Pujol is silent on a parison/blow mold. In related stemmed glassware manufacturing art, Dunbar teaches of substituting the mold for a blow mold or adding blow mold means to finish the glass article (p. 2 Line 44-57). It would be obvious to one of ordinary skill in the art at the time of invention to adapt a parison mold or blow mold for the upper portion of the mold downstream for setting complex shapes and faster production.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (GB-904817-A) and further in view of Pujol et al (US-4990172-A) as applied to claim 1 above, and further in view of Froissart et al (US-8869563-B2).
Regarding Claim 9, according to modified Hofbauer of Claim 1, Pujol teaches of articulated connecting rod 8 and 8; (Col. 2 Line 51) to translate the lower mold of modified Hofbauer normal to the first axis. In related plunger molding glass production art, Froissart teaches of using inclined ramp 43 to center and radially separate the plunger movement. It would be obvious to one of ordinary skill in the art to modify the articulating arms of modified Hofbauer with inclined ramps to improve the demolding step, ensuring no additional marking/contact occur during demolding.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US-0851904-A: Steimer teaches of mold sections with inclined surface to slide the sections down and up (p. 1 Line 29-40, 57-70) reading on mold sectors/angular sector.
US-2269010-A: Cunningham teaches of lateral annular protrusion in the lower mold solely for the stem portion of glassware (¶ 15).
US-3955954-A: Ilk teaches of opening and closing the mold horizontally along a pivot point using an actuator.
FR-2980469-A1: Plateel et al teaches translational movement of forming member using an actuator, also using as ejection means for demolding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741